 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                                Pl| STTi^
                       Sheet 1                                                                                             ...


                                                                                                                                    cOOrted.n.y
                                          United States District Court *                                                           31 2020 ★
                                                           Eastern District of New York
                                                                                                                    BROOKLYN OFFICE
              UNITED STATES OF AMERICA                                     ^        JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )

                          RenatYusufov
                          Renat Yusufov                                    ^       Case Number; 16-cr-00553-BMC and 17-cr-471-BIV]C
                                                                           ^       USM Number: 89740-053
                                                                           )         Lance Lazzaro, Esq.
                                                                           )       Defendant's Attorney
THE DEFENDANT:                                                             ^
glpleaded guilty to count(s)           1,2.6,7.8 and 9 of Docket #16cr553-BIV]C; and Counts 1.2.3. 4 and 5 of docket # 17Gr471-BMC
□ pleaded nolo contendere to count(s)
  which was accepted by the court.                    "                                                                                               ■
□ was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended                Count
See next page




        The defendant is sentenced as provided in pages 2 through                         of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
gl Count(s)      open and underlying counts               □ is     gl are dismissed on the motion of the United States.
           's ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name residence
the Hpfpn^
    defendantt mustt"notify
                       l-fi the court
                                  restitution, costs,
                                      and United      and special
                                                   States attorneyassessments
                                                                   of material imposed
                                                                                changes by
                                                                                        m this judgment
                                                                                           economic      are fully paid. If ordered to pay restitution'
                                                                                                     circumstanc&.                         restitution.

                                                                                                          1/28/2020
                                                                         Date of Imposition of Judgment

                                                                          Digitally signed by Brian M. Cogan
                                                                         Signature of Judge




                                                                                                   BRIAN M. COGAN U.S.D.J.
                                                                         Name and Title of Judge


                                                                                                          1/30/2020
